                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JOHN T. DAVIS,

                      Plaintiff,
       v.                                           Civil Action 2:19-cv-265
                                                    Judge Michael H. Watson
                                                    Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, John T. Davis, brings this action under 42 U.S.C. § 405(g) seeking review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying his applications

for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). For the

reasons set forth below, it is RECOMMENDED that Plaintiff’s Statement of Errors (Doc. 14) be

OVERRULED and that judgment be entered in favor of Defendant.

I.     BACKGROUND

       Plaintiff filed his applications for DIB and SSI on May 19, 2015, alleging that he was

disabled beginning May 18, 2015. (Doc. 9, Tr. 251–60). After his applications were denied

initially and on reconsideration, the Administrative Law Judge (the “ALJ”) held the hearing on

November 14, 2017. (Tr. 82–126). On May 24, 2018, the ALJ issued a decision denying

Plaintiff’s application for benefits. (Tr. 34–56). The Appeals Council denied Plaintiff’s request

for review, making the ALJ’s decision the final decision of the Commissioner. (Tr. 1–7).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on January

28, 2019 (Doc. 1), and the Commissioner filed the administrative record on April 16, 2019 (Doc.
9). Plaintiff filed his Statement of Errors, (Doc. 14), on June 21, 2019, Defendant filed an

Opposition, (Doc. 16), and no reply was filed. Thus, this matter is now ripe for consideration.

       A.      Relevant Medical History and Hearing Testimony

       Because Plaintiff’s statement of errors pertains to only his left shoulder impairment and his

ability to use his left upper extremity, the Undersigned will limit the discussion of the medical

record and the hearing testimony to the same.

               1. Medical History

       A November 18, 2013, x-ray of Plaintiff’s left shoulder showed mild osteoarthritis of the

AC joint and a small corticated ossicle at the inferior margin of the glenoid. (Tr. 485). A July 18,

2016, x-ray revealed degenerative changes of the AC joint. (Tr. 836). Plaintiff participated in

physical therapy for his left shoulder between August 15, 2016, and September 13, 2016. (Tr.

933–49). On August 29, 2016, Dr. Aaron Roberts treated Plaintiff for shoulder pain. (Tr. 1069).

Dr. Roberts noted shoulder pain, acromioclavicular joint arthritis, left shoulder impingement, and

decreased range of motion of the shoulder. (Id.). A September 1, 2016, MRI of Plaintiff’s left

shoulder revealed small sub-centimeter focal high grade interstitial tear of the supraspinatus

tendon, mild to moderate underlying tendinopathy, mild infraspinatus and subscapularis

tendinopathy, mild to moderate intra-articular long head biceps tendinopathy, multifocal labral

degeneration and tearing, thickened and edematous inferior glenohumeral ligament, edema in the

soft tissues of the rotator interval, possible adhesive capsulitis, and mild AC degenerative change.

(Tr. 932).

       On September 8, 2016, Plaintiff saw Dr. Roberts for treatment of his left shoulder. (Tr.

1066). Dr. Roberts noted shoulder pain, acromioclavicular joint arthritis, impingement, and

decreased range of motion. (Id.). He referred Plaintiff to Dr. Brian Cohen for a surgical evaluation.

(Id.). On September 19, 2016, Dr. Cohen found complete tear of Plaintiff’s left rotator cuff and

                                                 2
acromioclavicular joint arthritis. (Tr. 1063.). On September 23, 2016, Plaintiff underwent a left

shoulder arthroscopy, subacromial decompression, rotator cuff repair, and distal clavicle resection.

(Tr. 924). Following the surgery, he participated in physical/occupational therapy between

November 4, 2016, and December 12, 2016. (Tr. 890–916).

       On November 2, 2016, Plaintiff saw Dr. Cohen for a follow-up appointment. (Tr. 1057).

Plaintiff reported doing well following his surgery, and Dr. Cohen noted that he was ahead of

schedule in his recovery. (Id.). On November 29, 2016, Plaintiff was found to be making good

progress following his rotator cuff surgery. (Tr. 953).

       A December 30, 2016, MRI of Plaintiff’s left shoulder revealed interval surgical

intervention to the rotator cuff, high grade partial-thickness versus full-thickness re-tear of the

distal anterior supraspinatus tendon, superimposed tendinosis versus postsurgical change to the

tendon, stable mild tendinosis to the long head biceps tendon, stable degenerative tearing of the

superior and anterior labrum, and stable degenerative changes to the AC joint. (Tr. 961).

       On January 3, 2017, Plaintiff saw Dr. Cohen after falling down a flight of stairs and

suffering a re-tear of his left shoulder rotator cuff. (Tr. 1051). Dr. Cohen documented limited

active and passive range of motion and weakness of elevation. (Id.). On January 20, 2017, Plaintiff

underwent a left shoulder arthroscopy with foreign body removal and revision of rotator cuff

repair. (Tr. 1045). At a follow up appointment, on January 27, 2017, Plaintiff was doing well.

(Tr. 1042). Plaintiff saw Dr. Cohen again On March 1, 2017, where he again was found to be

doing well. (Tr. 1039). Plaintiff participated in physical therapy between March 6, 2017, and June

6, 2017. (Tr. 1078–1127). March 29, 2017, exam records note that Plaintiff was progressing

slowly. (Tr. 1036). On May 23, 2017, Plaintiff saw Dr. Cohen, who documented persistent limited

range of motion in the left shoulder, pain, and weakness. (Tr. 1030). He noted that Plaintiff had



                                                 3
made some improvement with physical therapy and would continue to advance with a home

exercise program. (Id.).

       On July 5, 2017, Dr. Cohen assessed shoulder pain. (Tr. 1128). On July 20, 2017, Plaintiff

underwent a left shoulder MRI that revealed mild to moderate acromioclavicular arthropathy,

improvement of subacromial bursal fluid, postsurgical lateral crucial zone degeneration and

attenuation, and stable chronic superior labral tear. (Tr. 1138). On July 25, 2017, Dr. Cohen noted

adhesions of the left shoulder joint. (Tr. 1228). Plaintiff reported that he was unhappy with his

left shoulder post-operative progress. (Id.). Exam records reveal a loss of range of motion and

weakness of the left shoulder. (Id.).

       On August 2, 2017, Plaintiff underwent a third surgical procedure of his left shoulder—

left shoulder arthroscopy with lysis of adhesions. (Tr. 1156). Plaintiff participated in physical

therapy for his left shoulder from August 15, 2017, through September 18, 2017. (Tr. 1189–1208).

On September 12, 2017, Dr. Cohen noted that Plaintiff was doing well post-surgery and had

improvement in his motion and strength. (Tr. 1182). Plaintiff’s treating physician, Dr. Karthika

Rajan, performed a physical exam of Plaintiff on September 25, 2017, and found restricted range

of motion of the left shoulder. (Tr. 1240). At a post-operative appointment on October 24, 2017,

Dr. Cohen noted “much improvement” in Plaintiff’s passive range of motion. (Tr. 1233).

               2. Relevant Hearing Testimony

       At the hearing, the ALJ asked Plaintiff about his left shoulder:

       Q. Okay. And then tell me more about what’s going on with your left shoulder.

       A. I tore the rotator cuff, so I had the first surgery in September of 2016. You know,
       so then I got healed up and out of therapy, that’s when I took that part-time job with
       Advanced Auto. And then in January—no—December of 2015—‘16, I fell down—
       I was getting ready to go to work. I actually was—well, I went out the front door
       of my house and fell down the steps. And I caught the hand rail and when I did, I
       went over backwards and I ripped everything loose and tore more stuff up. So then

                                                 4
       they had to do another surgery again in January. Then when I came out of the
       January surgery, I was in the—one of them arm braces six week with the metal in
       it so you can’t move your shoulder at all. And then, I’m guessing, between that and
       falling down the steps and the second injury, I have a bunch of scar tissue and
       whatnot, so he had to do another surgery in August of this year to get me a little bit
       more motion, you know. But I can—versus what I had.

       Q. Okay. And how is it now?

       A. It’s better than it was when he did the surgery in August. But I’m still limited
       on my range of motion. And as far as lifting weight, I mean I can lift waist height,
       but to get anything higher, it’s–I mean, a jug of milk I can’t lift shoulder height
       because I can—comfortably, that’s as far as I can get my arm up.

       Q. All right. So you’re showing it’s about even with your shoulder?

       A. Yeah.

       Q. Okay.

       A. I got any higher and it just—I mean, it’s like it hurts right in the top where they
       did the surgery and reattached everything in that muscle.

       Q. Okay. So, it’s possible to go higher, it just causes pain?

       A. Yes, ma’am.

       Q. Okay. Are you pretty much done with any kind of treatment for your shoulder
       at this point, or—

       A. Yes, ma’am

       Q. Okay. Are you taking pain medicine?

       A. I take ibuprofen twice a day, 800 milligrams.

       Q. Okay.

       A. I don’t like the narcotic pain meds because I have enough trouble falling asleep
       now, so I don’t—I take a narcotic pain med, it just knocks me out even longer.

       Q. Oh, okay.

       A. I mean, I did take a few after the surgeries, but—just for like, maybe a week.

(Tr. 96–98).

                                                 5
               3. The ALJ’s Decision

        The ALJ found that Plaintiff met the insured status requirement through March 31, 2021,

and had not engaged in substantial gainful employment since June 5, 2015, the alleged onset date.

(Tr. 39).   The ALJ further determined that Plaintiff suffered from the following severe

impairments: degenerative joint disease of the left shoulder, degenerative joint disease of the right

knee, degenerative joint disease of the right foot, plantar fasciitis, degenerative disc disease of the

lumbar spine, diabetes mellitus with peripheral neuropathy, and obesity. (Id.). The ALJ, however,

found that none of Plaintiff’s impairments, either singly or in combination, met or medically

equaled a listed impairment. (Tr. 41).

        As to Plaintiff’s residual functional capacity (“RFC”), the ALJ opined:

        [T]he claimant has the residual functional capacity to perform light work as defined
        in 20 CFR 404.1567(b) and 416.967(b) except that he can lift carry, push and pull
        20 lbs. occasionally and 10 lbs. frequently using primarily the right, dominant arm
        with the left to assist. He can frequently handle, finger, and reach in front and
        laterally with the left upper extremity. He can occasionally push, pull and operate
        foot controls with the bilateral lower extremities. He can occasionally climb ramps
        and stairs, stoop, kneel and crouch. He can never crawl or climb ladders, ropes or
        scaffolds. He can never be exposed to hazards (such as unprotected heights and
        exposure to moving mechanical parts). He can never reach overhead with the left
        upper extremity.

(Tr. 42).

        Upon “careful consideration of the evidence,” the ALJ found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [his] symptoms [were] not entirely

consistent with the medical evidence and other evidence in the record for the reasons explained in

this decision.” (Tr. 43).

        The ALJ then turned to the medical records and Plaintiff’s treatment history. She began

with records relating to Plaintiff’s left shoulder impairment:

        The claimant received ongoing care and treatment for his shoulder impairment. On

                                                  6
        September 23, 2016, the claimant underwent surgery on his left shoulder to repair
        a torn rotator cuff. (Exhibit 31F). An MRI of his left shoulder performed three
        months following the surgery showed tendinosis, degenerative changes to his AC
        joint and degeneration and tearing of the superior and anterior labrum (Exhibits
        21F; 26F). The claimant underwent another left arthroscopy to repair his rotator
        cuff in January 2017 (Exhibit 31F). Treatment notes following the repair surgery
        indicated that the claimant was showing signs of progress (Exhibit 31F). A recent
        MRI showed stable normal alignment of the shoulder with mild to moderate
        acromioclavicular arthropathy, stable chronic superior labral tear but no new rotator
        cut off tear or other abnormalities (Exhibit 34F). The medical evidence showed the
        claimant continued to have restricted range of motion and decreased strength in his
        left shoulder (Exhibit 43F; 46F). However, his physical therapist noted that his
        prognosis was good with continued therapy (Exhibit 24F).

(Tr. 43–44).

        The ALJ also noted that that:

        [a]lthough the claimant continued to show restricted range of motion in his left
        shoulder and decreased strength in his left shoulder, the medical imaging showed
        that the claimant’s shoulder impairment was in stable condition (Exhibits 24F; 34F;
        43F). The claimant reported to his physical therapist that he continued to enjoy
        hunting and riding his motorcycle (Exhibit 24F).

(Tr. 45).

        As for the relevant opinion evidence, the ALJ gave partial weight to the opinions of state

agency medical consultants, Dr. McKee and Dr. Cacchillo, who opined that Plaintiff could perform

light work with occasional postural limitations. (Tr. 45). The ALJ agreed that the medical

evidence supports light work, but relevant here, noted that “[t]he evidence regarding claimant’s

history of surgeries, degenerative changes of his left shoulder and some reduced range of motion

supports limitations in lifting, carrying and manipulating with his left upper extremity.” (Id.).

        The ALJ assigned little weight to Plaintiff’s treating physician, Dr. Rajan, who opined on

a Diabetes Mellitus Residual Functional Capacity Questionnaire, that Plaintiff could sit and stand

for less than two hours in an 8-hour workday, occasionally lift 10 pounds, use his hands to turn

and twist objects only 20% of the workday, stoop and crouch 10% of the workday, and avoid even



                                                 7
moderate exposure to hazards. (Id.). The ALJ explained:

       I considered Dr. Rajan’s opinion in adding additional non-exertional limitations to
       the claimant’s residual functional capacity. However, I afforded the specific
       limitations little weight because they are not supported by the longitudinal record.
       . . . Dr. Rajan’s physical examination notes indicate that his examination was
       normal except for decreased range of motion in his shoulder and diminished
       sensation to monofilament in his feet. . . . She offers limits with respect to the right
       arm as well as the left, despite the la[ck] of any impairment associated with the
       right arm (other than some intermittent neuropathic symptoms alleged to his hands,
       without objective testing or support).

(Tr. 45–46).

II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.   DISCUSSION

       Plaintiff raises a single error to the Court, arguing that the ALJ’s RFC analysis is not

supported by substantial evidence. (Doc. 14 at 18–24).




                                                  8
          A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The Social Security

regulations, rulings, and Sixth Circuit precedent provide that the ALJ is charged with the final

responsibility in determining a claimant’s residual functional capacity. See, e.g., 20 C.F.R.

§ 404.1527(d)(2) (the final responsibility for deciding the residual functional capacity “is reserved

to the Commissioner”). And it is the ALJ who resolves conflicts in the medical evidence. King v.

Heckler, 742 F.2d 968, 974 (6th Cir. 1984). Ultimately, “the ALJ must build an accurate and

logical bridge between the evidence and his conclusion.” Waye v. Comm’r of Soc. Sec., No. 1:18-

CV-201, 2019 WL 364258, at *5 (S.D. Ohio Jan. 30, 2019), report and recommendation adopted,

No. 1:18CV201, 2019 WL 718542 (S.D. Ohio Feb. 20, 2019) (citing Wilson v. Comm. of Soc. Sec.,

378 F.3d 541, 544–546 (6th Cir. 2004); Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio

2011)).

          Here, Plaintiff’s objection is premised on his contention that the RFC requires him to

“frequently use his left upper extremity.” (Doc. 14 at 18). But Plaintiff omits a critical portion of

the RFC. True, the ALJ found that Plaintiff can “frequently, handle, finger, and reach,” but she

added an important caveat—that Plaintiff should be limited to reaching only in front and laterally

with the left upper extremity. (Tr. 42). Indeed, the RFC explicitly provides that Plaintiff “can

never reach overhead with the left upper extremity.” (Id.). And, upon review of the hearing

testimony and medical record, the Undersigned finds that substantial evidence supports these

accommodations.

          To start, at the hearing, Plaintiff testified that he has limited range of motion but can lift

waist height. (Tr. 97). He also testified that he cannot lift “shoulder height.” (Id.). It was therefore



                                                    9
reasonable for the ALJ to limit Plaintiff to reaching in front and laterally with his left arm but never

overhead. And, these are not the only limitations the ALJ put in place to accommodate Plaintiff’s

shoulder impairment. The RFC also provides that Plaintiff can lift carry, push, and pull 20 pounds

occasionally and 10 pounds frequently “using primarily the right, dominant arm with the left to

assist.”     (Tr. 42).   These two sets of accommodations undermine the thrust of Plaintiff’s

argument—that the ALJ failed to accommodate his shoulder impairment.

           Moreover, in weighing the opinion evidence, the ALJ afforded only partial weight to

consultative opinions with which she otherwise agreed, in part because the opinions did not

provide adequate accommodations for his left shoulder. In assessing the opinions of the state

agency medical consultants, Dr. McKee and Dr. Cacchillo, the ALJ found:

           I agree that the medical evidence supports light work; however, the medical
           evidence also supports additional limitations in the claimant’s residual functional
           capacity. The evidence regarding claimant’s history of surgeries, degenerative
           changes of his left shoulder and some reduced range of motion supports limitations
           in lifting, carrying and manipulating with his left upper extremity (Exhibits 31F;
           34F).

(Tr. 45). It is clear, therefore, from her opinion that the ALJ recognized Plaintiff’s shoulder issues,

including his multiple surgeries and his limited range of motion. And, it is equally clear that the

ALJ tailored the RFC accordingly.

           Additionally, when reaching her RFC finding, the ALJ reasonably relied on signs of

progress and MRI results, in addition to the record as a whole, including exam and imaging results,

Plaintiff’s daily activities, and the hearing testimony. For example, she relied on Plaintiff’s

progress following his second shoulder surgery, including the relatively benign results of an MRI

and the fact that his physical therapist noted a good prognosis. (Tr. 44). Plaintiff insists that the

ALJ should not have relied on this evidence because of the fact that he underwent a third surgery

seven months later. (See Doc. 14 at 19–23). But this subsequent surgery does not mean that the

                                                   10
ALJ erred in considering Plaintiff’s post-surgery improvement. To the contrary, it is the ALJ’s

job to consider the “record as a whole.” See Berry v. Astrue, No. 1:09cv000411, 2010 WL

3730983, at *5 (S.D. Ohio June 18, 2010). As such, Plaintiff’s argument that his third surgery

diminished the relevance of any medical evidence prior to that surgery is unpersuasive.

        To the extent Plaintiff suggests that the ALJ overlooked his third surgery, the record shows

otherwise. At the hearing, Plaintiff testified about his multiple surgeries and his overall progress

following his surgeries:

        A. I tore the rotator cuff, so I had the first surgery in September of 2016. You know,
        so then I got healed up and out of therapy, that’s when I took that part-time job with
        Advanced Auto. And then in January—no—December of 2015—‘16, I fell
        down—I was getting ready to go to work. I actually was—well, I went out the front
        door of my house and fell down the steps. And I caught the hand rail and when I
        did, I went over backwards and I ripped everything loose and tore more stuff up.
        So then they had to do another surgery again in January. Then when I came out of
        the January surgery, I was in the—one of them arm braces six weeks with the metal
        in it so you can’t move your shoulder at all. And then, I’m guessing, between that
        and falling down the steps and the second injury, I have a bunch of scar tissue and
        whatnot, so he had to do another surgery in August of this year to get me a little bit
        more motion, you know. But I can—versus what I had.

        Q. Okay. And how is it now?

        A. It’s better than it was when he did the surgery in August. But I’m still limited
        on my range of motion. And as far as lifting weight, I mean I can lift waist
        height, but to get anything higher, it’s–I mean, a jug of milk I can’t lift shoulder
        height because I can—comfortably, that’s as far as I can get my arm up.


(Tr. 96–97).

        The above testimony establishes that the ALJ was aware of Plaintiff’s third shoulder

surgery and his reduced range of motion. (See id.; see also Tr. 44 (noting that medical records

showed decreased range of motion and decreased strength of the left shoulder)). As discussed, the

ALJ reasonably accommodated Plaintiff’s reduced range of motion in the RFC by placing

restrictions on Plaintiff’s ability to lift.

                                                 11
       Finally, Plaintiff asserts that the ALJ erred in discrediting his treating physician’s

functional limitations that he would be limited to using his left arm only 20% of the workday.

(Doc. 14 at 23). Plaintiff is not making a treating physician argument, per say, but is arguing

instead that the ALJ did not adequately explain her decision not to incorporate his treating

physician’s functional limitations into the RFC. (See id.). Again, Plaintiff omits an important part

of the picture. Dr. Rajan treated Plaintiff’s severe diabetes and assessed functional limitations as

part of a Diabetes Mellitus Residual Functional Capacity Questionnaire. (Tr. 1185). Her opinion

and related functional limitations are therefore relevant to Plaintiff’s diabetes and corresponding

ailments. (See, e.g., id. (noting type 2 diabetes and associated symptoms, including loss of

sensation)). There is no indication from the opinion that it is in any way related to Plaintiff’s

rotator cuff surgeries. Nor do Dr. Rajan’s treatment records show that she treated Plaintiff’s

shoulder following these surgeries, other than noting reduced range of motion on physical exam.

(See, e.g., Tr. 1240). This would make sense given that Plaintiff sees Dr. Rajan at Berger

Endocrinology. (See, e.g., Tr. 1148). It is therefore understandable why, when discussing Dr.

Rajan’s opinion, she did not discuss Plaintiff’s shoulder at length.

       More importantly, an ALJ is “not required to incorporate the entirety of [an] opinion” into

an RFC. Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015). For it is the ALJ,

not a physician, who ultimately determines a claimant’s RFC. 42 U.S.C. § 423(d)(5)(B); see also

Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435, 439 (6th Cir. 2010) (“The Social Security Act

instructs that the ALJ—not a physician—ultimately determines a claimant’s RFC.”). Indeed, “[a]n

RFC determination is a legal decision rather than a medical one, and the development of a

claimant’s RFC is solely within the province of an ALJ.” 20 C.F.R. §§ 404.1527(e), 405.1546.




                                                 12
Therefore, the ALJ was not required to incorporate any portion of Dr. Rajan’s opinion into her

RFC, and consequently, Plaintiff has shown no reversible error.

       In sum, the ALJ relied on the evidence as a whole and appropriately tailored the RFC to

accommodate Plaintiff’s shoulder impairment.            While Plaintiff may disagree with these

accommodations, he has not shown that it was outside the ALJ’s permissible “zone of choice” that

grants the ALJ discretion to make findings without “interference by courts.” Blakely v. Comm’r

of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009).

IV.    CONCLUSION

       Based on the foregoing, it is RECOMMENDED that Plaintiff’s Statement of Errors (Doc.

14) be OVERRULED and that judgment be entered in favor of Defendant.

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of



                                                   13
the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: November 8, 2019                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               14
